DETAILED ACTION
Applicant’s amendments and remarks, filed July 29, 2022, are fully acknowledged by the Examiner. Currently, claims 1, 4-12 and 15-20 are pending with claims 2, 3, 13 and 14 cancelled, and claims 1, 4-9, 11-12 and 15-20 amended. Applicant’s submission of the replacement Drawing sheet has obviated the previously-filed drawing objection. The following is  a complete response to the July 29, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin Koopferstock on August 9, 2022.
The application has been amended as follows: 
Please amend line 3 of claim 12 to read as follows: “an ultrasound generator device configured to be implanted in a patient, and”

Allowable Subject Matter
Claims 1, 4-12 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claim 1, Applicant’s incorporation of the subject matter of now-cancelled dependent claims 2 and 3 have defined over the prior art of record for at least the reasoning set forth in May 20, 2022 Final Office Action. Similarly, Applicant’s incorporation of the similar subject as in claims 2 and 3 to independent claim 12 has rendered claim 12 and its respective dependents as allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794